Title: To George Washington from William Grayson, 8 February 1775
From: Grayson, William
To: Washington, George

 

Dr Sir.
Dumfries Feby 8th 1775.

I have reciev’d your favor, and shall punctually attend to the contents; I have givn the Gentlemen notice to pay in their subscriptions to Mr Carr, which I am confident will be done in a few days; and of which I will further inform you at Fairfax Court.
The colours drums &c. have come safe to hand by Capt. Coburn; I shall be oblig’d to you to send the bill of costs, that Mr Carr who has made a present of them to the company may have an oppertunity of paying for them. We have seen the gun sent from Philada, about which there are different opinions; it is however altogether submitted to you, to have the others made in whatever manner you judge most suitable. I am with great respect yr Most Obedt Servt

Willm Grayson

